DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding: A system for controlling the speed of a work vehicle, the system comprising: a work vehicle; an implement towed by the work vehicle, the implement being movable between a working position, in which ground engaging tools of the implement are configured to perform a field operation, and a transport position, in which the ground engaging tools are raised relative to the ground; a sensor configured to generate data indicative of an implement weight supported by the implement while the implement is in the transport position; and a controller communicatively coupled to the sensor, the controller being configured to: monitor the implement weight supported by the implement relative to a predetermined threshold weight; adjust a maximum speed limit for towing the implement with the work vehicle from a first speed limit to a second speed limit based at least in part on the implement weight and the predetermined threshold weight; monitor a ground speed of the work vehicle; and when the ground speed of the work vehicle exceeds the maximum speed limit, decrease the ground speed of the work vehicle.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 05/19/2022, with respect to claims 1-17 and 19-21 have been fully considered and are persuasive. The rejections of claims 1-17 and 19-21 have been withdrawn due to Applicant’s amendment and arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (US 2018/0002894 A1): Yamamoto teaches the vehicle speed automatic adjustment control is executed when the work vehicle is traveling for moving without work being carried out with the work implement. When a deceleration operation or a turning operation is carried out with the remote control device, the vehicle speed automatic adjustment control is canceled.
Nakamura et al. (US 2020/0018037 A1): Nakamura teaches limiting the velocity of a boom cylinder of a hydraulic excavator based on the load of the work material and the transport mode of the excavator.
Gschwendtner et al. (US 2017/0325393 A1): Gschwendtner teaches a tractor control system which controls an operating condition of an implement attached to the tractor. When the vehicle reaches a certain speed, specific operation modes are deactivated. The tractor control system is provided with a predetermined upper speed limit value and if the tractor exceeds this value, the drag mode is deactivated.
Pursimo et al. (US 2014/0110168 A1): Pursimo teaches a method of moving a boom of a mining vehicle. The control unit may prevent the driving of the carrier, or the driving speed may be limited in response to detecting that the boom is not driven to the transport position.
Foster et al. (US 2021/0176909 A1): Foster teaches actively adjusting an operating parameter of the work vehicle or implement based on the size of soil clod. The parameters to be adjusted can be ground speed of the vehicle/implement or the force applied to the ground-engaging tool ([0059]).
Hamdoun et al. (US 2019/0168773 A1): Hamdoun teaches if the determined trailer weight exceeds a maximum allowable trailer weight for the vehicle a control module within the vehicle may initiate one or more protective measures including limiting a maximum speed of the vehicle ([0007]).
Shinkai (US 2019/0104675 A1): Shinkai teaches a work vehicle that calculates a ground speed of the vehicle body, and creates an appropriate traveling work state by controlling a rotational speed of the engine and a posture of the implement, and outputs a state changing command that commands a change of the traveling work state, based on the engine load ratio and the slip ratio.
	Mitchell et al. (US 2018/0087242 A1): Mitchell teaches a payload placed on the implement of the machine, determining a weight of the payload placed on the implement of the machine, and the electronic control module is to determine the one or more articulation parameters thresholds based on the speed of the machine, the position of the implement of the machine, and the weight of the payload placed on the implement of the machine.
	Shirao (US 2015/0082779 A1): Shirao teaches the first throttle upper limit map is selected during scooping work. Specifically, an upper limit is not set for the throttle opening degree during scooping work. A large load is placed on the lift cylinder during scooping work. Therefore, by selecting the first throttle upper limit map during scooping work, ease of operation is kept from decreasing ([0074]). The upper limit of the throttle opening degree is reduced when the work phase is excavation. However, the upper limit of the throttle opening degree may be reduced when the work phase is a predetermined work other than excavation. The predetermined work is preferably work in which the load on the travel hydraulic motor is small ([0079]).
	Le Clezio (US 5,454,432): Le Clezio teaches an implement control system includes desired draft force setting apparatus and draft force sensing apparatus providing a draft force signal. It also includes engine speed sensing apparatus arranged to provide an engine speed signal of the same form as the draft force signal. The draft force signal and engine speed signal are averaged and compared with the set desired draft force to produce an error signal which is used to control the movement of the implement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664